Citation Nr: 1715753	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  11-27 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel







INTRODUCTION

The Veteran had active duty service from September 1979 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas.

The Board notes that the instant case was previously before it in September 2015 at which time it was remanded for further development.  Upon completion of that development, the agency of original jurisdiction (AOJ) issued an April 2016 supplemental statement of the case (SSOC) denying the Veteran's claims for service connection and for higher ratings.  The case was thereafter returned to the Board.

After the April 2016 SSOC, additional evidence was added to the claims file, but none of this evidence relates to the dispositive issue in this appeal, whether the Veteran's current bilateral should disability is related to his in-service symptoms.  This evidence is therefore not pertinent and a remand for initial agency of original jurisdiction (AOJ) review of the evidence is not required.  See 38 C.F.R. § 20.1304(c) (2016) (requiring remand for initial AOJ review of pertinent evidence submitted after notification of certification of the appeal to the Board); 38 C.F.R. § 19.31(b)(1) (requiring issuance of a SSOC when the AOJ receives additional pertinent evidence after a SOC or the most recent SSOC has been issued and before the appeal is certified to the Board).


FINDING OF FACT

The Veteran's current bilateral shoulder disability did not manifest in service or for many years thereafter and is unrelated to his in-service shoulder treatment.




CONCLUSION OF LAW

The criteria for service connection for a bilateral shoulder disability are not met.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a letter on February 23, 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Following notice to the Veteran, VA has also secured or ensured the presence of all available pertinent evidence and conducted all appropriate development.  In this regard, the record includes the Veteran's service medical records and all available, identified, and requested post-service medical records.  The Board also notes that in full compliance with the Board's most recent remand instructions, VA obtained all of the Veteran's STRs and an opinion concerning the etiology of the Veteran's claimed bilateral shoulder, which has been included in the claims folder for review.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order). 

In September 2015, the Board remanded the case because "[the Veteran] asserts that [existing] STRs refer to three additional medical consultations that are not currently of record and support finding a chronic shoulder disability in service."  In an April 2016 statement, the Veteran contended that the RO failed to meet the Board's remand instructions for failure to obtain the missing STRs.  In January 2017, the Veteran cited to the STR dated February 22, 1983 that shows the disposition requiring the Veteran for a follow up appointment on February 28, 1983.  The Veteran also cites to the March 31, 1983 STR to show that a follow up was required in seven days; and to the April 19, 1983 and May 3, 1983 STRs to show that follow-up appointments were required.  There is no evidence that the Veteran sought follow-up treatment at the time required by the clinician.  In his appeal to the Board (via VA Form 9), the Veteran asked the Board to look at the STRs requiring the Veteran to follow-up at a particular time as proof that he sought treatment at those required times and that the STRs from those treatments are missing.  However, the STRs consist of multiple documents that reference the Veteran's treatment on February 22, March 31, April 19, and May 3, and none of those documents reference the Veteran being treated on the days alleged by the Veteran to have missing STRs.  Furthermore, in response to the RO's request for all of the service treatment records and service personnel records, the National Personnel Records Center (NPRC) provided STRs and personnel records, and there is no indication that there are any records missing from these materials.  The Veteran contends in an April 2016 statement that the AOJ did not comply with the Board's remand instructions, but the above shows that it did.  The AOJ requested the  STRs and received what appeared to be a complete set of them.  The Veteran's statements regarding the STRs do not reflect that any are missing.  The lack of follow up treatment records does not mean that there are records of follow up treatment that are missing; rather, the above evidence including the NPRCs response, which was not indicative of missing STRs, reflects that it is more likely that there simply was no follow up treatment.  The Board therefore finds that there was compliance with the duty to assist and the Board's remand instructions in this regard.
 
In April 2009, the Veteran underwent a shoulder examination and the examiner reviewed the Veteran's medical history, his service treatment records, and his available post service medical records.  In March 2016, the RO obtained an addendum opinion, where the examiner again reviewed the Veteran's medical history, his service treatment records, and his available post service medical records.  For the reasons indicated in the discussion below, the examiner's opinion was adequate and substantially complied with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

During the course of the appeal, the agency of original jurisdiction (AOJ) offered the Veteran an opportunity to present additional evidence and argument at a hearing on appeal.  The Veteran did not provide testimony but has provided statements and documents during the course of the appeal.  In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any other outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal. 

II.  Laws and Regulations - Service Connection

The Veteran contends that he now suffers from a bilateral shoulder disability that had its onset during service or was caused by events during service.  Therefore, he maintains that service connection is warranted.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection via 38 C.F.R. § 3.303(b) is only available for chronic diseases.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran has been diagnosed with bilateral shoulder tendonitis, which is not a chronic disease listed in 38 U.S.C.A. § 1101(3), and therefore, the provisions of 38 C.F.R. § 3.303(b) are not for consideration.

In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d). 

Generally, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a service member's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the service member for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.

The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.

The Veteran contends that service connection should be granted for a bilateral shoulder disability.  The Veteran has averred that he was treated for a recurrent shoulder strain in service and that he developed a bilateral shoulder disability from which he now suffers from.  

A review of the Veteran's STRs reveals that he was treated for a bilateral recurrent shoulder strain from February 1983 to May 1983.  He has thus met the in-service disease or injury requirement.  In addition, as noted, the Veteran has been diagnosed with bilateral shoulder tendonitis.  The dipositive issue is thus whether there is a relationship between the two.

On the July 1983 separation examination, all systems were normal, including the musculoskeletal system and the upper extremities.  In addition on the separation report of medical history, the Veteran specifically indicated that he did not have a painful or trick shoulder or elbow, and immediately below indicated that he did have recurrent back pain.  Furthermore, the Veteran's post service treatment records until 2009 are negative for any findings that would suggest that the Veteran was suffering from any symptoms or manifestations of any type of bilateral shoulder disorder or disability. 

In a March 2016 addendum opinion, the examiner was asked to provide an opinion as to whether the Veteran currently had a bilateral shoulder disability and, if so, whether any found disability was related to or caused by or the result of his military service.  Upon completion of the examination, the examiner found no evidence that degenerative arthritis was noted in service or manifested within a year thereafter.  

The evidence in support of the claim consists of the Veteran's statements.  He asserts that there is no requirement of continuity of symptomatology for his bilateral shoulder disability because he was treated multiple times during service for a chronic bilateral shoulder strain.  In his VA Form 9, the Veteran disagreed with the examiner's opinion who opined that the Veteran did not show symptomology until 2009.  The Veteran argued that the examiner misunderstood his characterization because he meant that he had shoulder pain for many years but that the pain only got worse in 2009.

The above evidence reflects that, while there were bilateral shoulder symptoms in service, there was no chronic disease, such as a notation or diagnosis of arthritis.  Moreover, there was no shoulder abnormality at separation.  In addition, although the Veteran indicated implicitly that there was continuity of shoulder symptomatology when he said that there was longstanding shoulder pain but the VA examine misunderstood him, the Board finds that the evidence is against any such continuity.  The contemporaneous indication by the Veteran that he did not have shoulder pain at the same time he indicated that he did have back pain indicates that he did not have shoulder pain at that time.  This contemporaneous evidence of a statement made in a medical report is of greater probative weight than the later statements made during the course of an appeal from the denial of compensation benefits.  Fed. R. Evid. 803(4) (recognizing that statements made for the purpose of medical treatment generally are reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.")); Pond v. West, 12 Vet. App. 341, 345 (1999)(interest may affect the credibility of testimony).   Thus, to the extent the Veteran has stated he had continuity of shoulder symptomatology, the Board finds these statements not to be credible.

Moreover, the first reference to post-service bilateral shoulder complaint is when the Veteran filed a claim for bilateral shoulder disability in January 2009, many years after his discharge from service.  There is no reference to shoulder complaints or problems in the treatment records prior to this date, although there are complaints of other disorders.  The lack of complaint coupled with complaints about other matters is one factor that the Board can consider in its analysis.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (the Board may consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue). 

The Veteran contends that he had a chronic bilateral shoulder disability during service because the service treatment records noted his injury as "recurrent bilateral shoulder strain."  However, the March 2016 examiner reasoned that the Veteran had a bilateral shoulder strain in service that was fully treated and there were no residuals following separation until 2009.  The VA examiner reasoned that those residuals were related to the Veteran's activity at his work.  

As the VA examiner explained the reasons for his conclusions based on an accurate characterization of the evidence of record, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304 (most of the probative value of a medical opinion comes from its reasoning).  The examiner reviewed the claims folder including the statements provided by the Veteran and considered these statements along with the rest of the evidence.  In providing this opinion, the VA medical doctor was not equivocal, vague, or ambiguous with his opinion that the Veteran was not suffering from a bilateral shoulder disability related to or caused by service.  Instead, the examiner has opined that the current disorder was related to the activities at the Veteran's work.  The examiner reviewed in detail the pertinent medical records, discussed the salient facts, and provided complete rationale for all conclusions presented, as noted in the discussion above.  The question of whether the in-service reference to recurrent bilateral shoulder strain was indicative of a chronic, i.e., permanent or long term, shoulder disorder is one that relates to an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be complex medical matters beyond the competence of lay witnesses. Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  While the Federal Circuit in Jandreau indicated a veteran is competent to diagnose a separated shoulder, the question of whether the recurrent shoulder strain was indicative of a long term injury or disease process that continued to the present time is more akin to the complex medical questions as to which veterans have been found not to be competent.  To the extent the Veteran is competent to opine on this question, the specific, reasoned opinion of the VA examiner is of greater probative weight than the Veteran's more general lay assertion. 

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a bilateral shoulder disability.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for a bilateral shoulder disability is denied.  



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


